   Case: 1:17-cv-02873 Document #: 119 Filed: 05/06/20 Page 1 of 1 PageID #:6665




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
                                                )
ZURICH AMERICAN INSURANCE                       )
COMPANY and AMERICAN                            )
GUARANTEE AND LIABILITY                         )
INSURANCE COMPANY,                              )
               Plaintiffs,                      )
                                                )
       v.                                       )    Case No.: 1:17-CV-2873
                                                )
OCWEN FINANCIAL CORPORATION,                    )
OCWEN LOAN SERVICING, LLC,                      )
TRACEE A. BEECROFT, SUSAN                       )
MANSANAREZ and KEITH SNYDER,                    )
                Defendants.

                                   AMENDED JUDGMENT

       On the complaint of Zurich American Insurance Company and American Guarantee and

Liability Insurance Company (collectively, “Zurich”) for a declaratory judgment against Ocwen

Financial Corporation and Ocwen Loan Servicing, LLC (collectively, “Ocwen”), judgment is en-

tered in favor of Zurich and against Ocwen. Zurich has no duty to defend or indemnify Ocwen in

the underlying action at No. 1:16-cv-08677 (N.D. Ill.).

       On Ocwen’s counterclaims against Zurich for breach of contract, judgment is entered in

favor of Zurich and against Ocwen.

       Zurich’s complaint for a declaratory judgment against Defendants Tracee Beecroft, Susan

Mansanarez, and Keith Snyder is dismissed with prejudice.



       Date: 5/6/2020

                                                    HON. CHARLES P. KOCORAS
